Adams, Ch. J.
The execution in this case was issued upon a judgment rendered in favor of the defendant, Palmer, against one Harm S. Harms. The property levied upon, however, belonged to the plaintiff, Wobkelina Harms. So far there is no controversy. The controversy arises out of the fact that, at the time the defendant’s judgment was rendered, the property belonged to the judgment debtor. The plaintiff acquired title by purchase and conveyance from him, after the rendition of the judgment. The defendant contends that the lien of the judgment was in force upon the property-after it passed into the plaintiff’s hands. The plaintiff contends that it had been, divested by reason of an execution sale.
The fact is that this property had been mortgaged to secure certain promissory notes. On a part of the notes one Morton obtained judgment and a decree of foreclosure. On others of the notes, which by their terms matured later, the defend*447ant obtained judgment and a decree of foreclosure. Morton sold under his decree, and bid in the property for the amount of his judgment; and the plaintiff, as grantee of the judgment debtor, redeemed from Morton. In our opinion, the property became divested of the defendant’s lien. The question presented has been substantially ruled upon several times. The purchaser of property from a judgment debtor, .which has been sold upon execution, has the same right of redemption which the judgment debtor had. He may redeem by paying the amount for which the property was sold, with interest. The result of- his redemption, however, is not the same as if the judgment debtor had made no sale and conveyance, and had made redemption himself. In such a case, of course, all the judgments against him, which would be liens upon the property if it had not been sold upon execution, would be liens after redemption. He would sustain the same relation to the land that he would to any other land which he might own in the same county. If Harm S. Harms had not sold and conveyed the land in controversy, but had himself redeemed, the defendant’s judgment would have been a lien upon the property, and could have been enforced against it. The case is different in respect to the plaintiff, a grantee of the judgment debtor. The defendant’s judgment was for a .part of the same mortgage debt upon which Morton’s judgment was rendered. The sale under Morton’s judgment exhausted the property so far as that mortgage debt was concerned. It had been sold for all that Morton or the defendant was willing to give for it. It was probably sold for too little. "We must assume, indeed, that the right of redemption was valuable, because it was sold, and the purchaser effected, redemption. If it was impracticable for the judgment debtor to avail himself of the right, on account of the balance of "the mortgage debt due by judg-' ment against him; his only resource was to sell his right of redemption for what he could get. The defendant has no reason to complain that he is not allowed to follow the land. *448He should have bid at the execution sale until the property brought its full value, and claimed a lien upon the balance of the proceeds after the payment of Morton. This court has persistently refused, as will be seen by the later decisions respecting judgment creditors’ rights after execution sale, to lend itself to any scheme designed to sacrifice the judgment debtor’s property. The rule contended for would have that result. (Clayton v. Ellis, 50 Iowa, 590; Escher v. Simmons, 54 Id., 269; Harms v. Palmer, 61 Id., 483; Hardin v. White, 63 Id., 633.)
In our opinion, the defendant was not entitled to subject the land to his judgment. Affirmed.